Citation Nr: 0115894	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle sprain.

2.  Entitlement to service connection for the residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service medical records reflect that the veteran twisted his 
left ankle in February 1971 and the ankle was placed in a gel 
cast.  The veteran continued to complain of pain and swelling 
for several months and, when he was examined in November 1972 
prior to his separation from service, he reported some 
soreness and swelling of the left ankle.  Of note, the 
service medical records are devoid of complaints or treatment 
for a right ankle disorder.

Post service medical evidence is negative for treatment of a 
left or right ankle disorder for many years.  In August 1998, 
the veteran filed the current claim.  In an October 1998 VA 
joints examination report, he maintained that he injured both 
ankles in service.  He noted that there were no significant 
residual effects following the injury and that he did fairly 
well until six to eight years previously when he experienced 
pain, swelling, burning, and warmth in his ankles.  He 
reported that the pain came and went and he used ace 
bandages, cream, and Advil for discomfort.  The examiner 
noted that the veteran had a slightly abnormal gait favoring 
the left ankle.  Physical examination revealed no tenderness, 
no warmth, no increased swelling, and normal range of motion.  
The examiner observed some pain with flexion and rotation.  
The final diagnoses included joint pain possibly related to 
previous history of trauma.  Thereafter, X-rays showed a 
normal left ankle and mild degenerative changes of the right 
ankle.

In a hearing at the RO in July 1999 and before the Board in 
February 2001, the veteran testified that he injured both his 
left and his right ankles in service and that both ankles 
were placed in a gel cast.  He indicated that he was treated 
after service but that those records are not available.  He 
maintained that his ankles had hurt off and on since service 
separation.

VA examination for disability evaluation purposes in October 
1998 resulted in a diagnosis of "Joint pain possibly related 
to previous history of trauma."  The United States Court of 
Appeals for Veterans Claims (Court) stated the following:  
"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Thereafter the veteran, in his substantive appeal of March 
1999, reported that he continued to have the same left ankle 
swelling and pain that he experienced in the military and 
that these symptoms caused him to favor his left ankle.  At 
the July 1999 hearing, the veteran testified that he had a 
knot in the left ankle in addition to pain and swelling and 
that he occasionally missed time from work because of left 
ankle symptoms.  His testimony was to the same effect in 
February 2001.  In the opinion of the Board, the October 1998 
examination report is inadequate for rating purpose as to the 
left ankle.

The Board notes that the history of an in-service right ankle 
injury reported by the veteran is not supported by other 
evidence of record.  A medical opinion relating a current 
right ankle condition to an event or injury in military 
service is not an adequate basis for granting service 
connection if the incurrence of the event or injury during 
military service is not supported by available evidence.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the veteran to 
provide additional details concerning the 
alleged right ankle injury and right ankle 
treatment which he received during 
service.  He should be informed that 
supporting evidence, such as statements 
from fellow-service men or others who knew 
of the condition while he was in service, 
would be helpful.

3.  The RO should again arrange for the 
veteran to be scheduled for an examination 
to determine the nature and severity of 
any ankle disability which may be present.  
The examiner should review the claims 
folder and provide an opinion, based on 
the results of the examination and the 
veteran's medical history, as to etiology 
and approximate date of onset of any ankle 
disorder found to be present on 
examination.  Specifically, the examiner 
should provide an opinion as to the 
medical probability that any left ankle 
disorder which may be present is related 
to the left ankle injury incurred while 
the veteran was in service in 1971.  The 
examiner should identify the information 
on which the opinion is based.  The 
opinion should adequately summarize the 
relevant history and clinical findings and 
provide a detailed explanation as to all 
medical conclusions rendered.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



